 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorney for Defendants
     City of Citrus Heights,
 6   Chief Christopher Boyd,and
     Officer Thomas Lamb
 7
     LAW OFFICES OF GARY W. GORSKI
 8   Gary W. Gorski (SBN 166526)
     3017 Douglas Blvd. Suite 150
 9   Roseville, CA 95661
     916-758-1100
10   CivilRightsAttorney@outlook.com
     www.lonewolflaw.com
11
     STRATEGIC LAW COMMAND
12   Daniel M. Karalash (SBN 176422)
     3017 Douglas Blvd. Suite 150
13   Roseville, CA 95661
     (916) 787-1234
14   dan@stratlaw.org
     www.stratlaw.com
15
     Attorneys for Plaintiffs
16   JAMES EDWARD CUPP and
     LAWRENCE “WOLF” HAVEN
17
                                 UNITED STATES DISTRICT COURT,
18
                                EASTERN DISTRICT OF CALIFORNIA
19
     JAMES EDWARD CUPP, an individual;                 )   Case No.: 2:16-CV-00523-TLN-KJN
20   LAWRENCE “WOLF” HAVEN, an                         )
     individual,                                       )   STIPULATION AND ORDER TO
21               Plaintiff,                            )   MODIFY ORDER FOR RESPONSE TO
                                                       )   THIRD AMENDED COMPLAINT
22           vs.                                       )
                                                       )
23   KAMALA D. HARRIS Attorney General of )
     the State of California, in her official capacity )
24   only; CITY OF CITRUS HEIGHTS; Citrus )
     Heights Police Department Chief                   )
25   CHRISTOPHER W. BOYD, in both his                  )
     individual and official capacity; Citrus Heights )
26   Police Officer CHRISTIAN BAERRESEN, # )
     371; Citrus Heights Police Officer THOMAS )
27   LAMB, # 315; UNKNOWN CITRUS                       )
     HEIGHTS POLICE OFFICER Badge Number )
28
     STIPULATION AND ORDER TO MODIFY ORDER FOR RESPONSE
     TO THIRD AMENDED COMPLAINT

                                                                                             Page - 1
     323; UNKNOWN CITRUS HEIGHTS                )
 1   POLICE OFFICER who prepared Report         )
     Number CH14-02589 on 03/26/2014; TWO )
 2   UNKNOWN NAMED PEACE OFFICERS )
     OF THE CITRUS HEIGHTS POLICE               )
 3   DEPARTMENT; COUNTY OF                      )
     SACRAMENTO; SCOTT JONES, in his            )
 4   official capacity as Sheriff of County of  )
     Sacramento; Sacramento Deputy Sheriff      )
 5   JESSE BRUCKER, # 512; COUNTY OF            )
     PLACER; EDWARD N. BONNER, in his           )
 6   official capacity as Sheriff of County of  )
     Placer; Placer County Deputy MASON, # 181; )
 7   Placer County Deputy HINTZE, # 101.        )
                                                )
 8                    Defendants                )
 9
10           Defendant Lamb and his attorney of record, John A. Lavra, and Plaintiff James Edward

11   Cupp by and through his attorneys of record, submit the following Stipulation and Order.
12           1.     On October 3, 2018, Defendants Lamb and Baerresen submitted a Stipulation and

13   Order to permit response to the Plaintiff’s Third Amended Complaint, instead of responding to

14   the remaining allegations of the Second Amended Complaint (Docket No.: 62). Pursuant to the
15   court’s ruling on the Motion to Dismiss, the court granted the motion in its entirety on behalf of

16   Defendants City of Citrus Heights and its Police Chief, William Boyd, but left in place against
17   claims against individual officers of the Citrus Heights Police Department under the Third Cause

18   of Action. (Docket No. 60). The court accepted the stipulation and issued an order that the

19   individual officers could respond to the Third Amended Complaint within 14 days of its filing.
20   (Docket No. 64).

21           2.     At the time of filing that stipulation and order, John Lavra, counsel for Defendant
22   City of Citrus Heights and William Boyd, mistakenly believed that individual officers with

23   Citrus Heights Police Department, Defendants Baerresen and Lamb, had been served with the
24   original summons and complaint, and that he had authority to enter a response to the complaint.

25   As a result, the stipulation and order referred to above was filed on behalf of those individual

26   officers.
27
28
     STIPULATION AND ORDER TO MODIFY ORDER FOR RESPONSE
     TO THIRD AMENDED COMPLAINT

                                                                                                Page - 2
 1          3.      Upon discovery of the mistake regarding service of the summons and complaint,

 2   counsel for Defendant has contacted Defendant Lamb, and received authority to enter an

 3   appearance on his behalf and respond to the Third Amended Complaint.

 4          4.      The parties have agreed that Defendant Lamb will respond by filing an Answer to

 5   the Third Amended Complaint on or before November 5, 2018, as required by the order.

 6          5.      The parties further acknowledge that there is a disagreement whether Defendant

 7   Baerresen has been properly served pursuant to the Federal Rules. Plaintiff’s counsel alleges that

 8   said Defendant was served by substitute service and counsel for Defendant Citrus Heights

 9   disputes and/or cannot confirm that service, and believe Defendant Baerresen has not been

10   legally served. However, until that is resolved, the parties stipulate that the Court’s Order

11   requiring Defendant Baerresen to respond to the Third Amended Complaint be rescinded to

12   exclude Defendant Baerresen from the Order. Further, the parties agree that his legal requirement

13   to respond is not required until it is determined if proper service has effectuated upon him.

14          IT IS SO STIPULATED.

15    Dated: November 6, 2018                      LONGYEAR, O’DEA & LAVRA, LLP
16                                           By: /s/ John A. Lavra
                                                 JOHN A. LAVRA
17
18    Dated: November 6, 2018                      LAW OFFICES OF GARY W. GORSKI
19                                           By:   /s/ Gary W. Gorski
                                                   GARY W. GORSKI
20
21
22
23
24
25
26
27
28
     STIPULATION AND ORDER TO MODIFY ORDER FOR RESPONSE
     TO THIRD AMENDED COMPLAINT

                                                                                                 Page - 3
 1                                               ORDER

 2          Based upon the Stipulation of the plaintiff and the Defendant Lamb, and good cause

 3   appearing, the Order of October 11, 2018 (Docket No. 64) is rescinded, in part, to require only

 4   Defendant Lamb, and not Defendant Baerresen to respond to the Third Amended Complaint no

 5   later than November 5, 2018, and that the previous order is rescinded as to Defendant Baerresen.

 6
 7   Dated: November 6, 2018

 8
 9
10
                                           Troy L. Nunley
11                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION AND ORDER TO MODIFY ORDER FOR RESPONSE
     TO THIRD AMENDED COMPLAINT

                                                                                              Page - 4
